Exhibit 99.2 ATTUNITY LTD NOTICE OF 2 TO BE HELD ON THURSDAY, DECEMBER 27, 2012 To the Shareholders of Attunity Ltd (“we”, “Attunity” or the “Company”): We cordially invite you to the 2011 Annual General Meeting of Shareholders (the “Meeting”) of Attunity to be held at 10:00 a.m. (Israel time), on Thursday, December 27, 2012, at our offices at Kfar-Netter Industrial Park, Kfar-Netter, Israel, for the following purposes: 1. To re-elect four directors; 2. To approve modifications to the terms of compensation of our non-employee directors; 3. To approve modifications to the terms of employment of Mr. Shimon Alon as our Chief Executive Officer; 4. To approve the adoption of the Attunity 2012 Stock Incentive Plan; 5. To approve the reappointment of Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global, as our independent auditors and to authorize our board of directors to delegate to the audit committee the authority to fix the said independent auditors’ remuneration in accordance with the volume and nature of their services; and 6. To review and consider our auditors’ report and our consolidated financial statements for the year ended December31, 2011. The Board of Directors recommends that you vote in favor of all of the proposals, which are described in the attached Proxy Statement. Shareholders of record at the close of business on November 20, 2012 are entitled to notice of and to vote at the Meeting. You can vote by proxy either by mail or in person.If voting by mail, the proxy must be received by our transfer agent or at our registered office in Israel at least 48 hours prior to the Meeting to be validly included in the tally of Ordinary Shares voted at the meeting. Detailed proxy voting instructions are provided both in the Proxy Statement and on the enclosed proxy card. By order of the Board of Directors, SHIMON ALON DROR HAREL-ELKAYAM Chairman of the Board of Directors and Chief Executive Officer
